Judgment unanimously reversed, on the facts, with costs, and a new trial granted on the issue of damages only unless plaintiff shall, within 20 days of service of a copy of the order herein, stipulate to reduce the verdict to the sum of $4,000 in which event the judgment is modified accordingly and, as modified, affirmed, without costs. Memorandum: We find that the verdict is excessive. Plaintiff was never hospitalized, missed only one day of .work at his hairdressing profession and incurred only minimal medical expenses totaling $184. Plaintiffs medical proof clearly established that the injuries incurred in the accident, viz., muscle spasms of the back, were not permanent. *834Accordingly, the judgment should be reversed and a new trial granted on the issue of damages only, unless plaintiff stipulates to reduce the verdict to $4,000. (Appeal from judgment of Monroe Supreme Court—automobile negligence.) Present—Marsh, P. J., Cardamone, Simons, Denman and Witmer, JJ.